Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 16, 2019

                                       No. 04-18-00800-CV

                                 IN THE INTEREST OF A.C.V.

                      From the 452nd District Court, Kimble County, Texas
                                Trial Court No. DCV-2017-1754
                          Honorable Robert Hofmann, Judge Presiding

                                              ORDER

        In accordance with this court’s opinion of this date, appellant’s motion to modify judgment
is denied. This appeal is DISMISSED FOR LACK OF JURISDICTION. It is ORDERED that no
costs be assessed against appellant in relation to this appeal because appellant qualifies as indigent
under TEX. R. APP. P. 20.

       It is so ORDERED on January 16, 2019.


                                                  _____________________________
                                                  Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2019.

                                                  _____________________________
                                                  Keith E. Hottle, Clerk of Court